Case 4:18-cv-03306-DMR Document 63 Filed 12/30/19 Page 7 of 11
Case 4:18-cv-03306-DMR Document 63 Filed 12/30/19 Page 8 of 11




                                                        ISTRIC
                                                   TES D      TC
                                                 TA                    O
                                            S




                                                                        U
                                           ED




                                                                         RT
                                                                      D
                                                               RDERE
                                       UNIT




                                                        OO
                                                IT IS S
                                                                               R NIA

        Feb. 26, 2020
                                                                  .   Ryu
                                                           onna M
                                       NO




                                                      ge D
                                                                               FO




                                                 J u d
                                        RT




                                                                           LI




                                                ER
                                           H




                                                                       A




                                                     N                     C
                                                                       F
                                                         D IS T IC T O
                                                               R
